DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-24-2020 and 11-01-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0380768 hereinafter Mizuno. 
Regarding Claim 1, Mizuno teaches an electrolyte for a lithium ion battery, comprising: 10 to 20 volume% of ethylene carbonate and/or propylene carbonate as a cyclic carbonate; 0.5 mol/L of at least one selected from lithium hexafluorophosphate, lithium tetrafluoroborate, or lithium bis(oxalate)borate as a first lithium salt; and a lithium imide salt, wherein the sum of the lithium imide salt and the first lithium salt is in a range of 0.5 mol/L to 1.5 mol/L, and a mole ratio of the cyclic carbonate/the first lithium salt is in a range of 3 to 5 (paragraphs 18-53, see Example 31, Table 3). 
Regarding Claim 2, Mizuno teaches that the lithium imide salt is lithium bis(fluorosulfonyl)imide or lithium bis(trifluoromethanesulfonyl)imide (paragraph 35). 
Regarding Claim 3, Mizuno teaches that wherein the mole ratio of the cyclic carbonate/the first lithium salt is in a range of 3.5 to 4.5 (paragraphs 49-50 ). 
Regarding Claim 4, Mizuno teaches that the electrolyte further comprises at least one selected from ethyl methyl carbonate (EMC), diethyl carbonate (DEC), or dimethyl carbonate (DMC) as a chain carbonate (paragraph 51). 
Regarding Claim 5, Mizuno teaches that the chain carbonate is included in an amount of 80 to 90 volume% (paragraph 53). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729